DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Indication unit”, “interface unit” of claim 1. The examiner has looked to specification for details which are recited in paragraph 0030-0031.
“Transmission unit” of claim 10. The examiner has looked to specification for details which are recited in paragraph 0046.
“Identity verification unit” of claim 11. The examiner has looked to specification for details which are recited in paragraph 0047.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites the limitation “configured to indicate the examinee” should be changed to “configured to indicate to the examinee”. 
Claim 3 recites the limitation “a input basic “ which should be changed to “an input basis”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “perform a corresponding designated action to obtain the physiological characteristic signal from the interface unit, or the interface unit retrieving the physiological characteristic signal or the response message from the examinee”; it is unclear which of the three limitations above is being required. In other words, it is unclear what limitations is intended to be substituted and when it is being substituted. 
Dependent claims 2-15 are rejected or depending on rejected claim 1. 
Claim 2 recites the limitation “the examiner sent a diagnosis notification to the user” in line 3. It is unclear and indefinite whether this limitation is being required by the claim or not. In other words, does the claim require both the examiner and that the examiner to send the diagnosis to the user or is it configured to provide communication between the examiner and the examinee.
Claim 2 recites the limitation “the user” in line 4. It is unclear and indefinite whether this is the same as the examinee from claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the examinee 's nystagmus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the response message and the physiological characteristic signal are not calculated by the algorithm, and the evaluation content is an indicator, a data and a graphic generated after the algorithm calculates at least one of the response message, the physiological characteristic signal and the examination items”. The limitation is unclear and indefinite for being a contradictory limitation. Here, the claim states that the algorithm does not calculate the response message and the physiological characteristics, while also stating that a graphic is generated after the algorithm calculates at least one of the response message and the physiological characteristics. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20190110754 A1 granted to Rao et al. (hereinafter “Rao”).
Regarding claim 1, Rao discloses a neurological disorders decision support system for assisting an examiner to diagnose an examinee the neurological disorders decision support system comprising: (abstract, para 0028 “system and methods of diagnosing and monitoring neurological disorders”, para 0075), a user module comprising an indication unit and an interface unit (para 0074 “system preferably involves utilizing the video and audio sensors commonly available on smart-phones, tablets, and laptops.”; the keyboard/touch screen are considered to be the interface unit, and the display considered to be the indication unit) the indication unit connected to the interface unit (para 0074), the indication unit configured to issue an inquiry to the examinee according to a first indication signal (para 0076 “the device used to collect the data will prompt the user or patient to perform the preferable tests.”) and the interface unit configured for the examinee returning a response message according to the inquiry (para 0070 “user input”; para 0076 tests performed by the patient) and acquiring a physiological characteristic related to the examinee to generate at least one of a physiological characteristic signal (para 0030, fig 2); a screening module connected to the user module (para 0103- the “processing” step, fig. 2, para 0103 “It will be apparent to those having skill in the art that, when deployed, the data acquisition, processing, training, and diagnosis steps can be performed on the device used to collect the data, or can be performed on different devices by transmitting the data from one device to another using any known wired or wireless technology.”), the screening module generating the first indication signal and outputting the first indication signal to the indication unit (para 0076 “system will include a collection of tests the patient will be asked to perform…the device used to collect the data will prompt the user or patient to perform the preferable tests.”), and the screening module executing a neurological examination application program (para 0104 “the user instructs a mobile device, such as a cell phone or tablet computer, to run an application that can execute the program of the present invention”) and generating a second indication signal according to the response message to the indication unit (para 0079 “the system may prescribe additional tests in order to strengthen the diagnosis.”), the second indication signal configured to indicate the examinee to perform a corresponding designated action to obtain the physiological characteristic signal from the interface unit, or the interface unit retrieving the physiological characteristic signal or the response message from the examinee (para 0079 “the system may prescribe additional tests in order to strengthen the diagnosis.”; para 0072 “a collection of sensors used to record a patient's behaviors over a period of time producing a temporal sequence of data.”), the screening module outputting the response message and the physiological characteristic signal (para 0076 “the device used to collect the data will prompt the user or patient to perform the preferable tests”), wherein the neurological examination application program provides a plurality of examination items, and the neurological examination application program selects one or more examination items from the examination items based on the response message (para 0076 “the system will include a collection of tests the patient will be asked to perform during which time sensor data will be recorded. These tests will be designed to elicit specific diagnostic information”; paras 0088-0092 discussing various tests; para 0079 performing additional tests; fig 2); an intelligent calculation module (para 0103 – diagnosis step, “It will be apparent to those having skill in the art that, when deployed, the data acquisition, processing, training, and diagnosis steps can be performed on the device used to collect the data, or can be performed on different devices by transmitting the data from one device to another using any known wired or wireless technology.”) connected to the screening module, the intelligent calculation module executing an algorithm to calculate at least one of the response message, the physiological characteristic signal and the examination items to generate an analysis report to the examiner (para 0103 “It will be apparent to those having skill in the art that, when deployed, the data acquisition, processing, training, and diagnosis steps can be performed on the device used to collect the data, or can be performed on different devices by transmitting the data from one device to another using any known wired or wireless technology.”).  


Regarding claim 2, Rao discloses the neurological disorders decision support system in claim 1, further comprising a diagnosis module connected to the intelligent calculation module and the user module (fig. 2, para 0103 “It will be apparent to those having skill in the art that, when deployed, the data acquisition, processing, training, and diagnosis steps can be performed on the device used to collect the data, or can be performed on different devices by transmitting the data from one device to another using any known wired or wireless technology.”), the diagnosis module receiving the analysis report for assisting the examiner for diagnosis (para 0031 and 0033 “This system may then produce an output indicating the diagnosis to the patient or a physician.”; para 0104 “It will apparent that the user and the subject can be the same person, or different people.), and the examiner sent a diagnosis notification to the user through the diagnosis module (para 0076 “the device used to collect the data will prompt the user or patient to perform the preferable tests”; it is noted that the claim does not define what it considers to be the diagnosis notification. Under its broadest reasonable interpretation, any notification to the user is considered to be a diagnosis notification). 

Regarding claim 3, Rao discloses the neurological disorders decision support system of claim 1, wherein the interface unit is an input element and a detection element (para 0104 “the user instructs a mobile device, such as a cell phone or tablet computer, to run an application that can execute the program of the present invention”), the input element providing at least one of a input basic data and a medical history data of the examinee (para 0104 “the application has prompted the user to perform three tests, one focusing on recording various facial expressions using the device's built-in camera, one focusing on fine motor control using an accelerometer equipped within the device, and focusing on speech patterns by having the user read a sentence displayed”; para 0078), and the detection element passively or actively detects the examinee to obtain at least one of the physiological characteristic (para 0104 “As the user performs the prompted tests, the relevant data is collected”) and a consciousness state of the examinee (para 0028 “the system is tailored to diagnose patients presenting with symptoms of a stroke, patients suffering from a potential movement disorder, patients who have recently undergone a seizure, and patients suffering from dizziness.” and para 0168-0171 discussing diagnosing dizziness, seizures, etc. which are considered to be a level of consciousness states).  

Regarding claim 4, Rao discloses the neurological disorders decision support system of claim 3, wherein the detection element detects a spontaneous physiological response of the examinee or the detection element detects a physiological response generated by inducing the examinee to generate the physiological characteristic signal (para 0104 “As the user performs the prompted tests, the relevant data is collected”; it is noted that anything prior to the “or” does not appear to be required) and confirm the consciousness state (para 0168-0171 discussing diagnosing dizziness, seizures, etc. which are considered to be a level of consciousness states).  

Regarding claim 5, Rao discloses the neurological disorders decision support system of claim 3, wherein the detection element is configured to detect the physiological characteristics of the examinee's nystagmus related to one or both eyes of the examinee (paras 0011, 0148, 0169 “eye movements” in diagnosing patients for stroke, movement disorder, seizure and dizziness).  

Regarding claim 6, Rao discloses the neurological disorders decision support system of claim 3, wherein the detection element is configured to detect the physiological characteristics of at least one of a cornea, an iris, a pupil, a sclera, a conjunctiva, a retina, a choroid, a periocular skin area of the eye and a head tilt angle of the examinee (para 0088 “full body movement…given a video sequence of the specific body location being observed, initial processing may be done to accurately localize the body part and its sub components (e.g., the face and parts of the face such as eye and mouth locations).”para 0108. It is noted that only one of the physiological characteristics is required. It is understood that full body movement would include head tilt.)  

Regarding claim 7, Rao discloses the neurological disorders decision support system of claim 1, wherein the physiological characteristic signal comes from at least one of an eyeball image, an eye image, an eyeball blood vessel flow rate, an eyeball fluid volume, a brain wave, an electromyography, a heart rate, a skin water content, a periocular skin blood vessel flow rate, a body impedance, a hearing and a body temperature (para 0141, reciting adding clinical data input…including blood pressure).  

Regarding claim 8, Rao discloses the neurological disorders decision support system of claim 1, wherein the examination items are at least one of a consciousness assessment, a coma index, an Alert Vocal Pain Unresponsive (AVPU) method, a Glasgow Coma Scale (GCS), a Dizziness Handicap Inventory (DHI), a light reflex test, an eye movement, a facial information collection, a facial nerve assessment, a corneal reflex, a blink reflex, a head eye reflex, a Cincinnati Prehospital Stroke Scale and a U.S. National Institute of Health Stroke Scale (para 0168-0171 discussing diagnosing dizziness, seizures, etc. which are considered to be a level of consciousness states).  

Regarding claim 9, Rao discloses the neurological disorders decision support system of claim 8, wherein the examination items are combined into an examination group and configured for being chosen by the neurological examination application program (para 0076 “the system will include a collection of tests the patient will be asked to perform during which time sensor data will be recorded. These tests will be designed to elicit specific diagnostic information”; paras 0088-0092 discussing various tests; para 0079 performing additional tests; fig 2).  

Regarding claim 11, Rao discloses neurological disorders decision support system of claim 1, further comprising an identity verification unit connected to the screening module for verifying the identity of the examinee (para 0104 “user instructs a mobile device, such as a cell phone or tablet computer, to run an application that can execute the program of the present invention”; it is noted that mobile devices, cell phones, include an unlock function which allows access to the device/app upon verifying the identity of the owner. Therefore, the identity verification unit is inherently included).   

Regarding claim 12, Rao discloses the neurological disorders decision support system in claim 1, wherein the algorithm is at least one of a locking algorithm, an adaptive algorithm, a machine learning algorithm and a deep learning algorithm (para 0079 “machine learning algorithms to produce diagnoses from a single test or a subset of the tests”).  

Regarding claim 13, Rao discloses the neurological disorders decision support system of claim 12, wherein the algorithm calculates a dynamic eyeball image (it is noted that this limitation is understood to mean the image of the eye is analyzed), and correspondingly obtains at least one of a nystagmus waveform, a gain value (gain), a phase, a peak velocity, an accuracy, a duration, a phase velocity, a latency, an overshoot, an undershoot and a total harmonic distortion from the dynamic eyeball image (para 0049 “a recording of the patient's gaze variations” -understood to be the duration), and then captures a feature value, and the feature value is calculated by the machine learning algorithm to determine a disease type so that the disease type is displayed in the analysis report (paras 0088, 0148, 0169 “analyze the patients motor activity, movements, gait, eye movements,”; para 0091 “machine learning …to provide diagnostic information”).  

Regarding claim 14, Rao discloses the neurological disorders decision support system of claim 1, wherein the analysis report includes a raw data and an evaluation content (para 0031, 0074, 0081), the raw data is at least one of the response message and the physiological characteristic signal, the response message and the physiological characteristic signal are not calculated by the algorithm, and the evaluation content is an indicator, a data and a graphic generated after the algorithm calculates at least one of the response message, the physiological characteristic signal and the examination items (para 0031, 0074, 0081; it is understood that outputting data is an indicator).  

Regarding claim 15, Rao discloses the neurological disorders decision support system of claim 2, wherein the diagnosis notification of the diagnosis module is returned to the intelligent calculation module, and the intelligent calculation module is trained by the diagnosis notification based on at least one of the response message, the physiological characteristic signal and the examination items (para 0070).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20190110754 A1 granted to Rao et al. (hereinafter “Rao”) in view of 20190113973 granted to Coleman et al. (hereinafter “Coleman”).
Regarding claim 10, Rao discloses the neurological disorders decision support system of claim 1, further comprising a transmission unit connected to at least one of the screening module and the user module, the transmission unit at least one of the response message and the physiological characteristic signal to form […] response message and the physiological characteristic signal (para 0080 “When processing is not performed on the same device which collected the sensor data, it is assumed that the data will be transmitted to the appropriate computing device, such as a server, using any commonly available wired or wireless technology”).  Rao discloses wherein the device is a smart phone which operates an app (para 0138) but fails to explicitly disclose executing an encryption procedure to encrypt at least one of the response message and the physiological characteristic signal.
Coleman teaches a similar system and method for collecting, analyzing and sharing bio-signal by providing a client device such as a smartphone, cell phone, etc. (para 0050) and a software as a service platform through a network connection (para 0050). Coleman shows that it is known to provide bi-directional encryption and decryption using known encryption techniques (paras 0014, 0051, Fig. 20). This would provide securing data and limiting access to private data (para 0428). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Rao with the teachings of Coleman to provide encrypting data prior to transmission to provide the predictable result of increasing privacy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792